                                                                             cLEqk'
                                                                                  soFFlcEU.s.DlsT.coun-r
                                                                                 AT cFl
                                                                                      x u.ozq'Esu uE,.vA
                                                                                         FILED
                                                                                    y0V 15 2218
                                                                                J L C,      L ,L
                       FI
                        O
                        NRTT
                           l
                           oHEUWE
                               NITSETDER
                                       SN
                                        TADTIE
                                             SS
                                              TR
                                               DICSTR
                                                    OI
                                                     F
                                                     CV
                                                      TI
                                                       C
                                                       RO
                                                        GU
                                                         WI
                                                          RT
                                                           A                   s .                         /
                               CHA RLOU ESV ILLE DIVISION


CED RICK DR APER,
                                                     CivilAction N o.3:19-cv-00069
       Plaintiff,
                                                     M EM ORANDUM orw ltm
                                                     By:Hon.Glen E.Conrad
GB LL HOLD IN GS,LLC,d/b/a                           SeniôrUnited StatesD istrictJudge
GO PU FF,

       D efendant.


       Cedrick D raper,a frequentpro yq litigantin thisdistrict,com m enced thisaction by filing a
                                         ..




form complaintagainstGB LL Holdings,LLC,d/b/agopufftçtgopuff'l. Dr>perhasnotpaidthe
requisite ttling fee. Instead,he hasmoved to proceed Lq forma pauperis (EtIFP''). Forthe
                                                           .




follow ing reasons,Draper's lFP m otion will be denied,>nd his com plaint will be dism issed

withoutprejudiceforlack ofsubject-matterjurisdiction underFederalRuleofCivilProçedure
12(h)(3).
                                              Backeround

       D raper is a citizen of V irgini: who resides in Lynchburg. The form com plaint and

attached civilcover sheet indicate that.gopuff is a lim ited liability com pany thatm aintains an

oftk e in Albem arle County,V irginia.

                      ofthe complai
       ln the section '    .      nttitledGçBasisforJurisdiction,''DrapercheckedttleKTederal
question''box. Compl.3,Dkt.No.2. Whenaskedtoçûlllistthespecificfederalstatutes,federal
treaties,and/orprovisions o'fthe Upited States Constitution thatare atissue in the case,''D raper
stated as follow s:EGBreach of ContractLaw ,''tt-f'
                                                  ortLaw ,''and G<pro se unrepresented in form a

pauperis.'' Id. The form complaintalso includesthe follow ing Sçstatem entofClaim '':

                  1. Petitionerclaimls)breachofcontractbyterminatiofl.
                     Petitioherclaimls)breachofcontractbyover-the-phone
                     term ination.

                     Petitionerclaimsloslslofprofitbybreachclaim.
                     Petitionerclaim s restitution by breach claim .

                     Petitionerclaimsaggravatedgdamagesqbyviolationactionof
                     fiduciary duty ofcom pany from pointto contestto be
                     transferred to anothersubsidiary oftk e.

Id.at4.

                                             D iscussion

         I.
          .       lFP M otion

         By orderenteredApril27,2018,Draperwasenjoined foraperiodoftwoyearsGGfrom
proceeding i
           .l
            .
            !formapauperisinthisdistrictinany futurematterexcepthabeascorpuscasesand
              .




cases overw hioh the federalcourtarguabl
                          ,            y hassubjectmatterjurisdiction involvingclaimsof
imminent danger of serious bodily injury.'' Draper v.M uy Pizza Southeast LLC,No.
     ,                                        )                                     .
4:18-cv-00013(W .D.Va.Apr.27,2018)(Kiser,J.),appealdismissed,No.18-1545(4thCir.Oct.
10,2018). The instantaction doesnotfallwithin eitherexception tothepresling injunction.
Consequently,Draper'sIFP m otion w illbe denied.

         H.       Subiect-M atterJurisdiction

         PursuanttoRule.12(h)(3)oftheFederalRulesofCivilProcedure,thecourtGEmustdismiss''
anactionRlilfthecourtdeterminesatapytimethatitlackssubject-malerjurisdiction-'' Fed.R.
Civ-'P.12(h)(3). çdAccordingly,questionsofsubject-matterjurisdiction may be raised atany


                                                  2
pointduringtheproceedingsandmay(or,moreprecisely,must)beraisedsuaspontebythecoult''
BrickwoodContractors.lnc.v.DatanetEng'g.lnc.,369F.3d385,390(4thCir.2004).
       ETederal courts are courts of limited jurisdiction. They possess only that power
authorized by Constitution and statute.'' K okkonen v.Guardian Life lns.Co.ofA m .,511U .S.

375,377(1994)(citationsomitted). Consequently,GGthere isno presum ption'thatthe courthas
jurisdiction-'' Pinkley.lnc.v.CityofFrederick,191F.3d394,399(4thCir.1999). lnstead,Etthe
factsproyidingthecourtjurisdictionmustbeaffirmativelyallegedinthecomplaint-'' Id.;seealso
Kokkonen,511U.S.at377(explainingthattheburdenofestablishingjurisdictionrestsuponthe.
partyassertingjurisdiction).
       Generally,acasemaybefledinfederalcourtifthereisfederal-questionjurisdictionunder
28U.S.C.j1331ordiversityjurisdictionunèer28U.S.C.j1332. Accordingtotheboxchecked
on the form complaint, Draper seeks to invoke the court's federal-question jurisdiction.
However,Draper does not cite to any federal statutory or constitutionalprovision that m ight

supporttheexerciseofjurisdictionunderj 1331,andthecourtisunabletodiscernqnyfederal
questionpresentedbyhissparseallegations. See28U.S.C.j1331(limitingjurisdictiontoclaims '
ççarising underthe Constimtion,lawsortreatiesofthe United States'). Instead, Draper lists
causesofaction thatariseunderstate law ,including breach ofcontract. See Sonoco Prods.Co.v.

PhvsiciansHea1thPlan.lnc.,338F.3d366,369(4thCir.2003)(notingthatbreachofcontractisa
state-law causeofaction);Simpkinsv.Sun-rrustM ortg..Inc..No.2:12-cv-00264,2013U.S.Dist.
LEXIS67039,at*21-22(E.D.Va.M ay7,2013)(holdingthatEtfederalquesticmjurisdiction(didp
notlie''overacomplaintthatallegedlçonlystate-law contractandtortclaims'').
      Draper'scomplaint,asGled,alsofailstosatfsfytherequirementsfordiversityjurisdiction
underj1332. çEW henoriginaljurisdictionisbasedondiversityofcitizenship,thecauseofaction
mustbe between pe es of çpppletely diverse stte cie ensbip,O tis,no plaino may be a
                                 :
cltlzM ofi es= esàte asR y defendsnt R d the amomltin conkoversy mustexceed $75,000
                                                                                  .,
                                                                                '
                                                                                    :
excluslveoflnterestsandcos'
                          ts.5: Elllottv.Am.Sv esIns.C0..883F.3d384,394(4th01r.2ù18).
Forpurposesofdiversityje sdidlon,anindivldual'scltlzzm@lp isdetermlnedbyhisdomlclle.
Axellohnxm Inc.v.Ce ollCarollnaoilco..145F.3d660,663(4thCir.1998). Thecitizenship
of a lqmltM liablzt/'company ls b%ed on the citizenqhlp of its mimbeD. Gen.Téch.
Appllrmllons.h c.v.Fr oL13%.388F.3d 114,121(4thC1r.2004).
                                     ,

                                                                                        e   .

        Draper alleges thathe ls a clA en ofVlrginiw O d he proddes a Virgilé address for
gopc     However,Dmper'scomple tdoesnotincludeanyallegaionsregardingtiedltizensliip
of gope s members. Nordoes itindlcate thatthe amountin conkoversy exceeds $75,000.
    '
Accordmg
.
      ; ly,thecou
                'rtlsunasletoconcludèO tdlverpl
                                              tyjurisdlctionexisl atY st.
                                                                        lme.
                                           Coneluslon
        Forthe reasons stted,Dmper'slFP motlon wi11J be
                                                    .
                                                      .
                                                        denled.
                                                              *'
                                                                 and. the complaintw1llbe

dlsmissedM thoutpreludke,FlmlmnttoFederalRuleofCM iProcedure12(h)(3).
              '
                                           .                              '
                  .                                                       .

        TheClerk lsdirenfezlto send coplesoflblKmemomndum opinion and the accompanylng
                                                                      .




ordertotùeplalnuf.
                      '
        DA TED        .
                             <
                  :'Ph1K 6       dayofNovember,2019. '



                                               SeniorUnild StatésDlsd ctJudge




                                               4
